Citation Nr: 1712085	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-22 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for prostate cancer.

2.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a right eye disorder, to include as secondary to diabetes mellitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to December 1978 in the United States Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  In a November 2009 rating decision, the RO denied the Veteran's claims to reopen the issues of service connection for prostate cancer and diabetes mellitus, as well as his claims of service connection for erectile dysfunction, hypertension, and a right eye disorder.  

2.  In May 2010, the Veteran submitted a timely Notice of Disagreement (NOD) to the November 2009 rating decision.

3.  In July 2013, the RO issued a Statement of the Case (SOC) addressing these issues.

4.  A timely Substantive Appeal was not received.


CONCLUSION OF LAW

The criteria for timely filing a Substantive Appeal to the November 2009 rating decision have not been met; the request for appellate review of the issues on appeal is dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is well established that in order for the Board to have jurisdiction to review the denial of a claim, a timely Substantive Appeal must be received.  After a rating decision has been promulgated, a written NOD must be received within one year of notification of the RO's denial of the claim to initiate an appeal.  The RO subsequently issues a SOC on the matter appealed.  The appeal must be perfected by the filing of a properly completed VA Form 9, "Appeal to the Board of Veterans Appeals," or correspondence containing the necessary information.  A timely Substantive Appeal must be received within 60 days of the date of the SOC, or within the remainder of the one-year period of the date notification of the RO decision being appealed, whichever is later.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations being appealed.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016). 

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d) (2016).  The agency of original jurisdiction may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32 (2016)), but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d). 

In this case, the RO issued a rating decision in November 2009, which denied reopening the claims of service connection for diabetes mellitus and prostate cancer, and denied claims of service connection for erectile dysfunction, kidney disease, hypertension, and a right eye disorder.  In May 2010, the Veteran submitted a timely NOD and indicated that he wanted to appeal the issues of reopening the claims of service connection for prostate cancer and diabetes mellitus, as well as claims of service connection for hypertension, a right eye disorder, and erectile dysfunction.  In July 2013, the RO issued a SOC; however, a timely Substantive Appeal was not received from the Veteran.

The Board notes that the Veteran filed an August 2013 NOD to a November 2012 rating decision and indicated that he wanted to appeal the initial rating assigned for his service-connected low back disability.  The Veteran filed the NOD on a VA Form 9; however, this was not a Substantive Appeal filed in response to the July 2013 SOC.  Upon review of the record, there is no document or writing of record that was received within the relevant time frame that constitutes a valid and timely filed Substantive Appeal to the November 2009 rating decision and notification, or to the July 2013 SOC.  

In December 2016, the Board notified the Veteran of the potential jurisdictional defect and gave him 60 days to present written argument and additional evidence relevant to jurisdiction and to request a hearing to present oral argument on the jurisdictional question.  No response was received.

The Board recognizes that the United States Court of Appeals for Veterans Claims has held that the 60-day period in which to file a Substantive Appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  However, the VA has not waived this requirement in this claim and declines to do so at this time.  In Percy, by treating a disability rating matter as if it were part of the Veteran's timely filed Substantive Appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  In this case, however, unlike in Percy, the RO did not receive a Substantive Appeal from the Veteran and did not treat the issues as if they were on appeal.  As such, the Board finds that the issue of timeliness of the Substantive Appeal has not been waived at any time, either explicitly or implicitly.

Based on the foregoing, the Board finds that the Veteran did not file a timely Substantive Appeal to the November 2009 decision.  Therefore, the appeal must be dismissed based on lack of jurisdiction.


ORDER

The appeal is dismissed for lack of jurisdiction.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


